Mr. Justice G-ridley delivered the opinion of the court. The sole question involved in this appeal is the correctness of the decree of the Circuit Court of Cook county in assessing damages to the amount of $259 against the complainant, appellant in this court, because of the wrongful issuance of a preliminary injunction. The Circuit Court found, after a full hearing upon suggestion of damages, that the injunction had been wrongfully issued, that, as a matter of fact, the defendant had sustained damages in the sum of nine dollars, which he had been compelled to pay because of said wrongful issuance, and which said sum was a necessary, reasonable and fair expense, and that, as a matter of fact, the defendant had sustained damages, by reason of said wrongful issuance, for legal services rendered by his solicitor in and about procuring the dissolution of said injunction, in the further sum of $250, that being the usual, customary and reasonable charge for such services by solicitors in Chicago at that time. The injunction was issued by the court after a recommendation of a master in chancery, and enj oined the defendant, his agents, etc., from selling, encumbering, etc., certain United States patents, from attempting to organize a certain corporation mentioned in the bill, and from selling certain machines without fulfilling the terms of certain contracts mentioned in said bill, or until further order. It appears from the evidence that the defendant resided at Charlotte, Michigan; that he was served with notice of the issuance of the injunction at London, Ontario, - and shortly thereafter came to Chicago to consult an attorney for the purpose of procuring, if possible, the immediate dissolution of said injunction and arranging for his defense; that he expended the said sum of nine dollars for car fare in reaching Chicago ; that he consulted with an attorney and made an arrangement as to fees to be paid him; that said attorney examined into the case, reviewed various documents and papers relating thereto, filed a general and special demurrer to the bill on October 31, 1908, and, after spending considerable time and labor during the month of November, on his motion the injunction was dissolved on November 27, 1908; and that at that time said attorney prepared a statement of his fees for. work done in procuring the dissolution of said injunction, fixing the amount at $370. Upon examination of the entire record, we are of the opinion that the decree of the Circuit Court was proper and that it should be affirmed. Decree affirmed.